Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims 1 and 5 specifically the limitation: “the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase, wherein different rewards are credited to the at least one buyer for using the at least one account identifier for different types of payments” The dependent claims are also allowed.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Lisa K. Norton on Thursday, June 2, 2022.
1. A computerized method of facilitating at least one purchase over at least one network between at least one buyer and at least one seller, comprising: 
at least one computer storing signals representing a name and other personal information from the at least one buyer, and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer, wherein the other personal information comprises:  address information, email address information, phone number information, and financial information; 
the at least one computer utilizing the personal information to assign at least one account identifier to the at least one buyer, the at least one account identifier not including the name of the at least one buyer;
the at least one computer allowing the at least one buyer to use the at least one account identifier to process payment using signals over the at least one network for the at least one purchase from the at least one seller, such that the buyer does not need to provide the name of the at least one buyer and the at least one seller does not require and does not obtain name of the at least one buyer; and
the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase, wherein different rewards are credited to the at least one buyer for using the at least one account identifier for different types of payments;
            the at least one computer receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice; and
            the at least one computer forwarding and making available the confirmation to the at least one buyer.
2. (Canceled)  

            3. (Original)  The method of claim 1, wherein the at least one buyer is only required by the at least one computer to provide the personal information once, but is allowed to utilize the at least one account identifier multiple times.

            4. (Canceled)  

5. (Previously Presented)  A computerized system for facilitating at least one purchase over at least one network between at least one buyer and at least one seller, comprising at least one computer with at least one application configured for: 
storing signals representing a name and other personal information from the at least one buyer, and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer, wherein the other personal information comprises:  address information, email address information, phone number information, and financial information;
utilizing the personal information to assign at least one account identifier to the at least one buyer, the at least one account identifier not including the name of the at least one buyer; and
allowing the at least one buyer to use the at least one account identifier to process payment using signals over the at least one network for the at least one purchase from the at least one seller, such that the buyer does not need to provide the name of the at least one buyer and the at least one seller does not require and does not obtain the name of the at least one buyer;
crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase, wherein different rewards are credited to the at least one buyer for using the at least one account identifier for different types of payments;
            receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice; and
            forwarding and making available the confirmation to the at least one buyer.

            6.  (Canceled)

            7. (Original)   The system of claim 5, wherein the at least one buyer is only required to provide the personal information once, but is allowed to utilize the at least one account identifier multiple times.

            8. (Canceled)  

Allowable Subject Matter
Claims 1, 3, 5, 7 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Bechenheimer et al. (20070083460) and Benton et al. (4, 960, 981). As per the independent claims 1 and 5 the prior art of record Bechenheimer discloses:
a computerized method of facilitating at least one purchase over at least one network between at least one buyer and at least one seller, comprising:
at least one computer storing signals representing a name and other personal information from the at least one buyer, and at least one cash account (par 23) of the at least one buyer, and at least one credit account (par 7) of the at least one buyer, wherein the other personal information comprises: address information (par 4), email address information (par 11), phone number information (par 4), and financial information (par 7, 112).
the at least one computer utilizing the personal information to assign at least one account identifier to the at least one buyer, the at least one account identifier not including the name of the at least one buyer (par 41, 45);
the at least one computer allowing the at least one buyer to use the at least one account identifier to process payment using signals over the at least one network for the at least one purchase from the at least one seller, such that the buyer does not need to provide the name of the at least one buyer and the at least one seller does not require and does not obtain the name of the at least one buyer (par 37, 45, 46, 56).
Benton discloses:
the at least on computer receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice and the at least one computer forwarding and making available the confirmation to the at least one buyer (Abstract, cl. 11, ll. 40-47).
The combination of Bechenheimer and Benton does not teach:
the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase, wherein different rewards are credited to the at least one buyer for using the at least one account identifier for different types of payments.
These uniquely distinct features render claims 1, 3, 5, 7 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621